Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following correspondence is a non-final Office Action for application no. 16/081,037 for a SURVEYING STAND CAPABLE OF PRECISELY ADJUSTING ANGLE OF SCALE, filed on 8/30/2018.  This correspondence is in response to applicant's reply filed on 12/8/2021.  Claims 1-7 and 14-19 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings filed on 8/30/2018 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two horizontal screws rotatably connected to the first pedestal (claim 1) along with the two mutually perpendicular first horizontal screws and second horizontal screws (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Allowable Subject Matter
Claims 1-7 and 14-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the stand comprising: a first pedestal; a staff fixture disposed in the first pedestal; a staff alignment device connected to the first pedestal; wherein the staff fixture is configured to rotate horizontally relative to the first pedestal; wherein a rotation adjustment device for adjusting a rotation angle of the staff fixture is arranged between the first pedestal and the staff fixture; wherein the staff alignment device is a first pedestal leveling device connected to the plurality of support legs; wherein the first pedestal leveling device is formed by two horizontal screws rotatably connected to the first pedestal; and wherein top ends of the support legs are connected to in threaded connection with the horizontal screws, respectively, in combination with the other limitations recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        January 4, 2022